Matter of Sanchez v Mercedes (2019 NY Slip Op 03490)





Matter of Sanchez v Mercedes


2019 NY Slip Op 03490


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


280 CAF 18-01015

[*1]IN THE MATTER OF CARLOS M. SANCHEZ, PETITIONER-APPELLANT,
vALBA M. MERCEDES, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


ELISABETH M. ROSSOW, CHEEKTOWAGA, FOR PETITIONER-APPELLANT. 
DAVID J. PAJAK, ALDEN, FOR RESPONDENT-RESPONDENT. 
JENNIFER PAULINO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered April 17, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted the motion of respondent to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Whitney v Whitney [appeal No. 3], 154 AD3d 1295, 1295 [4th Dept 2017]).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court